DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022, has been entered.
 
New Rejections
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 21, 23-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
It is unclear in line 11 of claim 11, how the polarizing plate is spatially or even functionally related to the cured resin layer and the light transmitting member in the image display device.  Is the polarizing plate even in contact with the cured resin layer, and is the cured resin layer even in contact with the light transmitting member, for the cured resin layer to make any difference to the durability of the polarizing plate such that the polarizing plate has no visible discoloration even after the image display device is left in a 100°C environment for 240 hours?  For the purposes of examination, under the broadest reasonable interpretation, arrangements where other intervening layers separate the polarizing plate from the cured resin layer, and the cured resin layer from the light transmitting member, such that the other intervening layers contribute to the durability of the polarizing plate, are all within the scope of the claim.  Claims 21, 23-31 depend on and include the subject matter of claim 11, but do not provide any solution to the indefinite issue described above.  

Claim Rejections - 35 USC § 103
Claims 11, 21, 23-25, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, WO 2014/196355 (US 2016/0091791 is used here) in view of Oikawa (Espacenet English translation of JP 2009198811A) and Ozasa (JP H0990124A).

    PNG
    media_image1.png
    276
    523
    media_image1.png
    Greyscale

Regarding claims 11, 30, Iwata teaches an image display device (10 [0098]) comprising an image display member (6 [0097]), a cured resin layer (5 [0096]), and a light transmitting member (cover member 2 [0092]), in this order (Fig. 1e shown above), the image display member 6 including a polarizing plate (polarizing plate of a liquid crystal display element 6 [0083]) layered so that the cured resin layer 5 is formed on the polarizing plate side (was the polarizing plate side [0083]).  Iwata teaches that the cured resin layer 5 is a cured product of a photocurable resin composition ([0034]) containing a heterocycle-containing (meth)acrylate monomer (tetrahydrofurfuryl (meth) acrylate, in addition to the alkyl (meth)acrylate monomer as the component (B) [0052]) that is a monofunctional monomer (component (B) [0034-0036]), and a (meth)acrylate resin (Component (A), a (meth)acrylate oligomer component [0035]), wherein the (meth)acrylate resin contains a polyether urethane (meth)acrylate oligomer (Polyether Urethane Acrylate, (Meth)Acrylate Oligomer Component, Table 1 [0087]).  Iwata is silent regarding a water vapor transmission rate of the cured resin layer 5.
However, Oikawa teaches that in an image display device ([0127]), a cured resin layer (hard coat layer [0012] formed by … curing [0020]) that is formed on a polarizing plate side (polarizing plate protective film [0012]), more preferably has a water vapor transmission rate of 1,000 g/m2/day (moisture permeability [0012]) under a 65°C and 95% relative humidity environment (RH [0012]) which is expected to translate into a water vapor transmission rate that is within the claimed range of 594 g/m2/day or more, or 700 g/m2/day or more, under a 40°C and 90% relative humidity environment, at a thickness of 0.3 mm, for the purpose of providing ease of drying during the manufacturing process ([0005]) to prevent moisture from causing any problems.
Since Iwata is silent regarding a water vapor transmission rate, it would have been necessary and hence obvious to have looked to the prior art for a suitable one.
Therefore, it would have been obvious to one of ordinary skill art at the time, to have provided the cured resin layer formed on the polarizing plate side of the image display device of Iwata, with a water vapor transmission rate under a 40°C and 90% relative humidity environment, at a thickness of 0.3 mm, that is within a range of 594 g/m2/day or more, or 700 g/m2/day or more, in order to obtain the same ease of drying to prevent moisture from causing any problems during the manufacturing process, as taught by Oikawa.
In addition, Iwata is silent regarding a type of the polarizer of the polarizing plate.
However, Oikawa teaches that a dyed polyvinyl alcohol resin-based polarizer is a common type of polarizer of the polarizing plate ([0002]), used for the purpose of providing the desired polarization characteristics.
Since Iwata is silent regarding a type of the polarizer of the polarizing plate, it would have been necessary and hence obvious to have looked to the prior art for a suitable one.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a dyed polyvinyl alcohol resin-based polarizer as the polarizer of the polarizing plate, of the image display member of the image display device of Iwata, as modified by Oikawa, in order to obtain the desired polarization characteristics, as taught by Oikawa.
Iwata, as modified by Oikawa, is silent a durability of the dyed polyvinyl alcohol resin-based polarizer after the image display device containing the polarizing plate is left in a 100°C environment for 240 hours.
However, Ozasa teaches that in an image display device ([0036]) comprising a polarizing plate ([0028]) that includes a dyed polyvinyl alcohol resin-based polarizer ([0012]), the polarizing plate desirably has no visible discoloration (not lost by coloring due to deterioration [0036]) even after it is left in a 100°C environment for 240 hours ([0028]) for the purpose of providing the desired high temperature durability.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a polarizing plate including a dyed polyvinyl alcohol resin-based polarizer, that has no visible discoloration, as the polarizing plate including the dyed polyvinyl alcohol resin-based polarizer, of the image display member of the image display device of Iwata, as modified by Oikawa, even after the image display device is left in a 100°C environment for 240 hours, in order to obtain the desired high temperature durability, as taught by Ozasa.
Regarding claim 21, Iwata teaches that the photocurable resin composition ([0034]) further contains a photoinitiator (Component (C) photopolymerization initiator [0037]), and a plasticizer (as the component (D) [0057]).
Regarding claim 23, Iwata teaches that a content of the (meth)acrylate resin in the photocurable resin composition can be 40 to 55% by mass ((meth)acrylate oligomer [0049]) which overlaps the claimed range of 5 to 50% by mass.
Regarding claim 24, Iwata teaches that the monofunctional monomer (component (B) [0034-0036]) contains at least the heterocycle-containing (meth)acrylate monomer (tetrahydrofurfuryl (meth) acrylate, in addition to the alkyl (meth)acrylate monomer as the component (B) [0052]).
Regarding claim 25, Iwata teaches that a content of the monofunctional monomer in the photocurable resin composition is about 20 to 35% by mass ((tetrahydrofurfuryl (meth) acrylate, in addition to the alkyl (meth)acrylate monomer as the component (B) [0051-0052]) which is within the claimed range of 10 to 40% by mass.
Regarding claim 27, Iwata teaches that a content of the plasticizer in the photocurable resin composition is 35% by mass ([0058]) which is within the claimed range of 15 to 50% by mass.
Regarding claim 28, Iwata teaches that the photocurable resin composition further comprises an antioxidant ([0059]).
Regarding claim 29, Iwata teaches that the image display member 6 is an image display panel in which the polarizing plate is formed on a top surface of an image display cell (of the liquid crystal display element [0083]) which is the viewing side surface of the image display cell since the glass plate on top of the polarizing plate ([0083]) is the light transmitting cover member 2 through which the image formed in the image display member 6 is viewed (visually recognized [0064]).   
	Regarding claim 31, Iwata teaches that all the components of the photocurable resin composition are uniformly mixed ([0060]) and that the curing ratio can be 97% or more ([0067]), such that all the components of each of the photocurable resin composition and the cured resin layer are expected to have good compatibility, in the absence of a clear showing to the contrary.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Oikawa and Ozasa, as applied to claims 11, 21, 23-25, 27-31 above, and further in view of Niiyama (US 2014/0178619).
Iwata, as modified by Oikawa and Ozasa, teaches the image display device comprising the image display member, the cured resin layer, and the light transmitting member, in this order, the image display member including the polarizing plate, as described above.  In addition, Iwata teaches that the cured resin layer 5 is the cured product of the photocurable resin composition ([0034]) containing the monofunctional monomer ((tetrahydrofurfuryl (meth) acrylate, in addition to the alkyl (meth)acrylate monomer as the component (B) [0052]), the (meth)acrylate resin (Component (A) a (meth)acrylate oligomer component [0035]), the photoinitiator (Component (C) photopolymerization initiator [0037]), and the plasticizer ([0057]), as described above.  Although Iwata fails to teach that the plasticizer contains at least one of a polyether polyol and a polyester polyol, the listed plasticizers are only exemplary (For example … or the like [0057]), all used for the purpose of reducing the curing shrinkage ratio of the photocurable resin composition ([0057]).
Niiyama teaches that in an image display device (display device 2 [0276]) having an image display member (display panel 50 [0276]), a cured resin layer (portion 18, made of a cured product of a photocurable resin [0119] of adhesive layer 14 [0223, 0276], Fig. 7 shown above), and a light transmitting member (transparent plate 10 [0269]), in this order (Fig. 7), the image display member 50 including a polarizing plate (58 [0277], upper, Fig. 7), the cured resin is a cured product of a photocurable resin composition (forming layer portion 18 [0119]) containing a (meth)acrylate resin (urethane acrylate oligomer (A) [0124]), a monofunctional monomer (monomer (B) having one curable functional group [0124]), a photoinitiator (photopolymerization initiator (D2 [0120]), and at least one of a polyether polyol and a polyester polyol (non-curable oligomer (III) is preferably a polyoxyalkylene polyol, a polyester polyol [0187]) which is a plasticizer as disclosed in Applicant’s specification (original claim 7), for the purpose of providing the desired control of curing shrinkage (non-curable oligomer (III), curing shrinkage [0219]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included at least one of a polyether polyol and a polyester polyol in the plasticizer of the photocurable resin composition, of which the cured product is the cured resin layer of the image display device of Iwata, in order to obtain the desired reduction of the curing shrinkage ratio of the photocurable resin composition, as taught by Niiyama in light of Iwata.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference in the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
US 20050176842 teaches a photocurable composition comprising a polyester urethane acrylate oligomer and acryloylmorpholine ((ACMO), Examples 21-24, Table 12 [0250]).
US 20170253780 (polyester urethane acrylate oligomer, polyester/ether urethane acrylate oligomer are also preferred urethane acrylates [0026], 4-HBA, Examples 1-2; ACMO, Example 3, Table 1 [0112]).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782